GRAVES, Judge.
Appellant was convicted by the jury of driving an automobile while intoxicated and was fined $300.00 and sentenced to 30 days in jail.
There is but one bill of exceptions in the record and that relates to certain alleged argument of the county attorney wherein it is alleged that such attorney stated to the jury that appellant had testified that “He drank on the road from Galveston.” This bill is qualified by the trial court to show that no such objection was made thereto when the statement was made, but that during such attorney’s address to the jury a written objection thereto was handed to the trial judge. The qualification further states that such statement was a logical conclusion from the testimony found in the record, and it seems to be such to us. We see no error shown in this bill, it being the only one, in the record, and the judgment is therefore affirmed.